Case 1:17-cv-02462-MSK-SKC Document 67-1 Filed 10/09/19 USDC Colorado Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

   Civil Action No. 17-cv-02462-MSK-SKC

   C. W., a minor, by and through his parent B. W. and C.B.

   Plaintiff,

   v.

   DENVER COUNTY SCHOOL DISTRICT NO. 1

   Defendant.


                                AFFIDAVIT OF JACK D. ROBINSON


           1.      I am an attorney duly licensed to practice law in the state of Colorado. I am

   submitting this declaration in suppoti of Plaintiffs Motion for Attorneys Fees.

           2.      In this declaration, I will first discuss my legal education and legal experience. I will

   then discuss the time that I personally expended in connection with this litigation, as well as my

   exercise of billing judgment that has substantially reduced the amount of time for which I seek

   compensation.

                                Legal Education and Legal Experience

           3.      I graduated from the University of Denver College of Law in 1992. I was also a

   member of the University of Illinois Law Review.

           4.      I became a member of the Colorado Bar on October 15, 1992, and am admitted to

   practice in the Colorado Court of Appeals, Colorado Supreme Court, United States District Court


                                                      1
Case 1:17-cv-02462-MSK-SKC Document 67-1 Filed 10/09/19 USDC Colorado Page 2 of 6




   for the District of Colorado, the Tenth Circuit Court of Appeals, and the United States Supreme

   Court.

            5.    In October 1992, I became an associate attorney at Burg & Eldredge, P. C., n!kla Burg,

   Simpson, Eldredge, Hersh, Jardine, P.C. My primary responsibilities included civil litigation and

   appellate work in civil cases.

            6.    In January 1997, I co-founded the law firm of Spies, Powers & Robinson, P.C. with

   Janet R. Spies and Brendan 0. Powers. Soon after the founding of Spies, Powers & Robinson, P.C.

   I began representing parents of children with disabilities and have concentrated a large part of my

   legal practice to special education law and educational discrimination cases under the Individual with

   Disabilities Education Act, Section 504 of the Rehabilitation Act and the Americans with

   Disabilities Education Act.

            7.    Over the past two decades, I have represented parents of children with disabilities in

   numerous administrative hearings under the IDEA, civil actions and appeals to the U.S. District

   Court and the Tenth Circuit Court of Appeals. I was the counsel for the parents in Endrew F. v.

   Douglas Cty. Sch Dist. RE-I, 137 S. Ct. 988 (2017), a case decided by the United States Supreme

   Court in favor of the parents and which established for the first time a substantive standard for

   determining a disabled student's right to a free appropriate public education under the IDEA. The

   following is a sampling of special education and disability related cases in which I have been counsel

   for the parents (from most recent to oldest): 1


            1
             This list does not include the associated administrative hearings or the administrative
   hearings that did not involve an appeal to the U.S. District Court

                                                     2
Case 1:17-cv-02462-MSK-SKC Document 67-1 Filed 10/09/19 USDC Colorado Page 3 of 6




              G. W v. Boulder Valley Sch. Dist., 2019 U.S. Dist. LEXIS 159007 (D. Colo. Sept. 8,

              2019);

              Elizabeth B. v. El Paso Cty. Sch. Dist. II, 2019U.S. Dist. LEXIS (D. Colo. Aug. 12,

              2019);

              Nathan M v. Harrison Sch. Dist. No. 2, 2018 U.S. Dist. LEXIS 210138 (D. Colo.

              Dec. 12, 2018);

              Matthews v. Douglas Cty. Sch. Dist. REI, 2018 U.S. Dist. LEXIS 171421 (D. Colo.

              Oct. 4, 20 18);

              Endrew F. v. Douglas County School District REI, 137 S. Ct. 988 (2017);

              Endrew F. v. Douglas County School District REI, 798 F. 3d 1329 (1Oth Cir. 20 15);

              Endrew F. v. Douglas County School District REI, 2014 U.S. Dist. LEXIS 128659

              (D. Colo. Sept. 15, 2014);

              Zachary G. v. Sch. Dist. No. I for the City & Cnty. ofDenver, 2016 U.S. Dist. LEXIS

              138323 (D. Colo. Oct. 5, 2016);

              CS. v. Platte Canyon Sch. Dist. No. I, 2014 U.S. Dist. LEXIS 134450 (D. Colo. May

              19, 2014);

              A.B. v. Adams-Arapahoe 28J Sch. Dist., 831 F.Supp. 2d 1226 (D.Colo. 2011);

              Thompson R2-J Sch. Dist. v. Luke P., 540 F.3d 1143 (lOth Cir. 2008);

              Thompson R2-J Sch. Dist. v. Luke P., 2007 U.S. Dist. LEXIS 47043 (D. Colo. June

              27, 2007);

              Chase v. Mesa County Valley Sch. Dist. No. 51,2009 U.S. Dist. LEXIS 84671 (D.

                                                3
Case 1:17-cv-02462-MSK-SKC Document 67-1 Filed 10/09/19 USDC Colorado Page 4 of 6




                  Colo. Sept. 17, 2009)

                  Rost v. Steamboat Springs RE-2 Sch. Dist., 511 F .3d 1114 (1Oth Cir. 2008)

                  Rostv. Steamboat Springs RE-2 Sch. Dist., 2006 U.S. Dist. LEXIS 82041 (D. Colo.

                  Nov. 9, 2006).

          8.      I have been a frequent lecturer on the Individual with Disabilities Education Act and

   have been a presenter (both paid and unpaid) at numerous conferences around the country on the

   educational rights of children with disabilities and their parents. I have also written numerous

   articles and white papers on the subject.

          9.      My extensive experience in litigating special education cases under the IDEA

   provided valuable background for this case.

          10.     I am seeking compensation at the rate of$350 per hour for myself and $100 per hour

   for my paralegal, Mary C. Lakey. I arrived at this rate after consultation in 2014 with a number of

   attorneys who practice in the Denver area and who similarly represent parents of children with

   disabilities in IDEA cases. I have been charging my clients these same rates since 2015 and my

   clients- when they do pay- have paid at these rates. I have submitted many fee requests to school

   districts in the settlement of cases (at various stages of litigation), and no school district has

   contested the reasonableness of my hourly rate.

                           Hours Reasonably Expended in the Litigation

           11.    As reflected in the attached billing records, I am requesting payment for a total of

   185.2 hours in connection with litigating the claims in this case. I am also requesting payment of

   19.7 hours spent in conjunction with preparing the motion for attorney's fees and supporting

                                                     4
Case 1:17-cv-02462-MSK-SKC Document 67-1 Filed 10/09/19 USDC Colorado Page 5 of 6




   documents.

           12.     I am requesting payment for 20.9 hours expended by my paralegal, Mary C. Lakey,

   in connection with this case.

           13.     A detailed list of the time expended and the time for which compensation is sought

   as to my and Ms. Lakey's time with regard to this case is attached hereto and is incorporated herein

   by reference. The time entries attached hereto include the date of the entry, the name of the

   timekeeper, a description of the specific task; and the actual time involved.

           14.     The time entries were made contemporaneously and records the time actually spent

   engaged in the task listed. Time is kept in tenths of an hour. There is a separate time entry for each

   task and no time is aggregated or bundled.

                                             Billing Judgment

           15.     This request for attorney fees compensation reflects the exercise ofbillingjudgment

   to ensure the elimination of time that reflects inefficiencies, unnecessary work, duplication of effort,

   or time that would not have been appropriately billed to a client paying for services by the hour. I

   have also edited the time records of Ms. Lakey in the same manner.

           16.     The time records that support the motion for attomey fees do not include many hours

   communicating with my clients about the status of the case, questions about strategy, settlement, and

   C. W. 's current and ongoing educational needs. While some email correspondence has been billed,

   the majority of email correspondence was not billed. The time records also do not include many

   hours of legal research expended in assessing the legal complexities of this case.

           17.     No time was billed for conferences between myself and my paralegal about strategy

                                                      5
Case 1:17-cv-02462-MSK-SKC Document 67-1 Filed 10/09/19 USDC Colorado Page 6 of 6




   and the handling of this case, or my consultations with my partners about legal strategy and litigation

   decisions - all of which added value to the case.

           18.    The attorney fees and paralegal time for which Plaintiff seeks compensation were

   reasonably expended and necessary in the course of prosecuting this litigation.

          I declare under penalty of perjury that the foregoing is true.




                                                           , eg. # 22037
                                            p1es, Powers & Robinson, P.C.




                                                       6
